Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is made and entered into as of
August 28, 2020 by and between Vision Loyal Limited (the “Purchaser”), a Hong
Kong company, HC High Summit Limited, a Hong Kong company (the “Subsidiary”), HC
High Summit Holding Limited, a British Virgin Islands exempt company (the
“Seller”) and TD Holdings, Inc. (the “Company”), a Delaware corporation. The
Purchaser, the Subsidiary, the Seller and the Company are sometimes referred to
herein individually as a “Party” and, collectively, as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company owns 100% of the issued and outstanding shares of the
Seller, and the Seller owns 100% of the issued and outstanding shares of the
Subsidiary;

 

WHEREAS, the Subsidiary owns 100% of the issued and outstanding shares of Hao
Limo Technology (Beijing) Co. Ltd., a People’s Republic of China (“PRC”) company
(“Hao Limo”);

 

WHEREAS, Hao Limo controls Beijing Tianxing Kunlun Technology Co., Ltd, a PRC
company (“Beijing Tianxing”), through a series of contractual arrangements, as a
result of which, the assets and liabilities of Beijing Tianxing are treated as
assets and liabilities of Hao Limo;

 

WHEREAS, Beijing Tianxing owns 60% of the issued and outstanding shares of
Beijing Blue Light Super Car Technology Co., Ltd., a PRC company (“Beijing Light
Super Car”), 20% of the issued and outstanding shares of Hangzhou Yihe Network
Technology Co., Ltd., a PRC company (“Hangzhou Yihe”), and 100% of the issued
and outstanding shares of six (6) PRC companies, including Beijing Tianrenshijia
Apparel Co., Ltd., Beijing Blue Light Marching Technology Co., Ltd., Beijing
Eighty Weili Technology Co., Ltd., Beijing Bat Riding Technology Co., Ltd.,
Beijing Blue Light Riding Technology Co., Ltd., and Car Master (Beijing)
Information Consulting Co., Ltd.;

 

WHEREAS, the Seller desires to sell and transfer to the Purchaser, and the
Purchaser desire to purchase from the Seller, all of the Purchased Shares (as
hereinafter defined) in exchange for nominal consideration of US$1.00 (the
“Purchase Price”) consisting of immediately available cash, subject to the terms
and conditions set forth herein (the “Transaction”);

  



1

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

 

ARTICLE I
THE SHARE PURCHASE

 

1.1 Purchase and Sale of Shares. At the Closing (as hereinafter defined) and
subject to and upon the terms and conditions of this Agreement, the Seller shall
sell, transfer, convey, assign and deliver to the Purchaser, and the Purchaser
shall purchase, acquire and accept from the Seller, all of the issued and
outstanding shares of the Subsidiary (collectively, the “Purchased Shares”),
free and clear of all Liens (other than potential restrictions on resale under
applicable securities Laws).

  

1.2 Consideration. At the Closing and subject to and upon the terms and
conditions of this Agreement, the Purchaser shall deliver to the Seller the
Purchase Price with immediately available cash in US Dollars, Hong Kong Dollars
or RMB via wire transfer to bank account designated by Seller. 

 

1.3 Seller’s Consent. The Company, as the sole shareholder of the Seller, and
the Seller, as the sole shareholder of the Subsidiary, each hereby approve,
authorize and consent to the execution and delivery of this Agreement and the
Ancillary Documents, the performance by the Subsidiary of its obligations
hereunder and thereunder and the consummation by the Subsidiary of the
transactions contemplated hereby and thereby. Seller acknowledges and agrees
that the consent set forth herein is intended and shall constitute such consent
of the Seller as may be required (and shall, if applicable, operate as a written
shareholder resolution of the Subsidiary) pursuant to the Subsidiary’s Charters,
any other agreement in respect of the Subsidiary to which the Seller is a party
and all applicable Laws.

 

ARTICLE II
CLOSING

 

2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article III, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Hunter Taubman
Fischer & Li LLC, 800 Third Avenue, Suite 2800, New York, NY 10023, on the first
(1st) Business Day after all the closing conditions to this Agreement have been
satisfied or waived at 10:00 a.m. local time, or at such other date, time or
place as the Purchaser and the Company may agree (the date and time at which the
Closing is actually held being the “Closing Date”).

 



2

 

 

ARTICLE III
CLOSING CONDITIONS

 

3.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Seller and the
Purchaser of the following conditions:

 

(a) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement shall have been obtained or made.

 

(b) No Law. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) or
Order that is then in effect and which has the effect of making the transactions
or agreements contemplated by this Agreement illegal or which otherwise prevents
or prohibits consummation of the transactions contemplated by this Agreement.

 

(c) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 

3.2 Conditions to Obligations of the Seller. In addition to the conditions
specified in Section 3.1, the obligations of the Seller to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Seller) of the following conditions:

 

(a) Payment of Purchase Price. At the Closing, the Purchaser shall deliver to
Seller the Purchase Price by wire transfer or by check to the Seller in RMB, HK
dollars or USD to a bank account designed by Seller.

 

(b) Valuation Report. The Company’s board of directors shall have received a
valuation report from Beijing North Asia Asset Assessment Firm (or such other
appraisal firm as approved by the Company’s board of directors).

 

3.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 3.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions:

 

(a) Share Certificates and Transfer Instruments. The Purchaser shall have
received from Seller certificates representing the Purchased Shares (or duly
executed affidavits of lost stock certificates in form and substance reasonably
acceptable to the Purchaser), together with executed instruments of transfer in
respect of the Purchased Shares in favor of the Purchaser (or its nominee) and
in form reasonably acceptable for transfer on the books of the Subsidiary.

 



3

 

 

(b) Change of Directors. The Purchaser shall have received from the Seller all
the necessary documents to effectuate change of directors of the Subsidiary to
individuals designated by the Purchaser.

 

(c) Transfer of Bank of Account. The Subsidiary shall have delivered all the
documents, seals, chops and other instruments necessary to change signatories to
all the bank accounts owned by and/or controlled by the Subsidiary to
individuals designated by the Purchaser.

 

3.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in
this Article III to be satisfied if such failure was caused by such the failure
of such Party or its Affiliates to comply with or perform any of its covenants
or obligations set forth in this Agreement.

 

ARTICLE IV
PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

The Purchaser hereby represents and warrants to the Seller as follows:

  

4.1 Authorization; Binding Agreement. The Purchaser has all requisite authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
(a) have been duly and validly authorized and (b) no other corporate
proceedings, other than as set forth elsewhere in the Agreement, are necessary
to authorize the execution and delivery of this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been, and shall be when
delivered, duly and validly executed and delivered by the Purchaser, assuming
the due authorization, execution and delivery of this Agreement by the other
parties hereto, and constitutes, or when delivered shall constitute, the valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except to the extent that enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization and moratorium
laws and other laws of general application affecting the enforcement of
creditors’ rights generally or by any applicable statute of limitation or by any
valid defense of set-off or counterclaim, and the fact that equitable remedies
or relief (including the remedy of specific performance) are subject to the
discretion of the court from which such relief may be sought (collectively, the
“Enforceability Exceptions”).

 



4

 

 

4.2 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of the Purchaser is required to be obtained or made in connection with
the execution, delivery or performance of this Agreement or the consummation of
the transactions contemplated hereby, other than (a) such filings as may be
required in any jurisdiction in which such Party is qualified or authorized to
do business as a foreign corporation in order to maintain such qualification or
authorization, (b) such filings as contemplated by this Agreement, (c) any
filings required by NASDAQ with respect to the transactions contemplated by this
Agreement, or (d) applicable requirements, if any, of the Securities Act of
1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and/ or any state “blue sky” securities laws, and
the rules and regulations thereunder.

 

4.3 Non-Contravention. The execution and delivery by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance with any of the provisions hereof, will not (a) conflict with or
violate any provision of the Organizational Documents of such Party (if any),
(b) conflict with or violate any Law, Order or Consent applicable to such Party
or any of its properties or assets, or (c) (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by such Party under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of such Party under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any material contract of such Party.

 

ARTICLE V

SUBSIDIARY’S REPRESENTATIONS AND WARRANTIES

 

The Subsidiary hereby represents and warrants to the Purchaser as follows:

 

5.1 Due Organization and Good Standing. The Subsidiary is a business company
duly incorporated, validly existing and in good standing under its respective
jurisdiction.

 



5

 

 

5.2 Authorization; Binding Agreement. The Subsidiary has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Subsidiary, assuming the due authorization, execution and delivery of
this Agreement by the other parties hereto, and constitutes, or when delivered
shall constitute, the valid and binding obligation of the Subsidiary,
enforceable against the Subsidiary in accordance with its terms, except to the
extent that enforceability thereof may be limited by the Enforceability
Exceptions.

 

5.3 Non-Contravention. The execution and delivery by the Subsidiary of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance with any of the provisions hereof, will not (a) conflict with or
violate any provision of the Organizational Documents of the Subsidiary (if
any), (b) conflict with or violate any Law, Order or Consent applicable to the
Subsidiary or any of its properties or assets, or (c) (i) violate, conflict with
or result in a breach of, (ii) constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, (iii) result
in the termination, withdrawal, suspension, cancellation or modification of,
(iv) accelerate the performance required by the Seller under, (v) result in a
right of termination or acceleration under, (vi) give rise to any obligation to
make payments or provide compensation under, (vii) result in the creation of any
Lien upon any of the properties or assets of the Subsidiary, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any material contract of the Subsidiary.

 

ARTICLE VI

SELLER’S REPRESENTATIONS AND WARRANTIES

 

The Seller hereby represents and warrants to the Purchaser as follows:

 

6.1 Due Organization and Good Standing. The Seller is a business company duly
incorporated, validly existing and in good standing under its respective
jurisdiction.

 



6

 

 

6.2 Authorization; Binding Agreement. The Seller has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Seller, assuming the due authorization, execution and delivery of this
Agreement by the other parties hereto, and constitutes, or when delivered shall
constitute, the valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, except to the extent that
enforceability thereof may be limited by the Enforceability Exceptions.

 

6.3 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of the Seller are required to be obtained or made in connection with
the execution, delivery or performance of this Agreement or the consummation of
the transactions contemplated hereby and thereby, other than (a) such filings as
may be required in any jurisdiction in which the Seller is qualified or
authorized to do business as a foreign corporation in order to maintain such
qualification or authorization, (b) such filings to be made by the Company as
contemplated by this Agreement, (c) any filings to be made by the Company
required by NASDAQ with respect to the transactions contemplated by this
Agreement, or (d) applicable requirements, if any, of the Securities Act, the
Exchange Act and/ or any state “blue sky” securities laws, and the rules and
regulations thereunder.

 

 

ARTICLE VII
TERMINATION AND EXPENSES

 

7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Seller; or

 

(b) by written notice by either the Purchaser or the Seller if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 7.1(b) shall not be available to a Party
if the failure by such Party or its Affiliates to comply with any provision of
this Agreement has been a substantial cause of, or substantially resulted in,
such action by such Governmental Authority.

 



7

 

 

7.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 7.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section
7.1 under which such termination is made. In the event of the valid termination
of this Agreement pursuant to Section 7.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, and nothing herein shall relieve any Party from Liability for any willful
breach of any representation, warranty, covenant or obligation under this
Agreement or any Fraud Claim against such Party, in either case, prior to
termination of this Agreement. Without limiting the foregoing, and except as
provided in this Article VII, the Parties’ sole right prior to the Closing with
respect to any breach of any representation, warranty, covenant or other
agreement contained in this Agreement by another Party or with respect to the
transactions contemplated by this Agreement shall be the right, if applicable,
to terminate this Agreement pursuant to Section 7.1.

 

7.3 Fees and Expenses. All Expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such expenses. As used in this Agreement, “Expenses” shall include all
out-of-pocket expenses (including all fees and expenses of counsel, accountants,
investment bankers, financial advisors, financing sources, experts and
consultants to a Party hereto or any of its Affiliates) incurred by a Party or
on its behalf in connection with or related to the authorization, preparation,
negotiation, execution or performance of this Agreement or any Ancillary
Document related hereto and all other matters related to the consummation of
this Agreement.

 

ARTICLE VIII
RELEASES

 

8.1 Release and Covenant Not to Sue. Effective as of the Closing, to the fullest
extent permitted by applicable Law, the Purchaser, on behalf of itself and its
Affiliates, respectively (the “Releasing Persons”), will release and discharge
the Seller from and against any and all Actions, obligations, agreements, debts
and Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Seller arising on or prior to the Closing Date or on account of or arising
out of any matter occurring on or prior to the Closing Date, including any
rights to indemnification or reimbursement from Seller, whether pursuant to its
Organizational Documents, Contract or otherwise, and whether or not relating to
claims pending on, or asserted after, the Closing Date. From and after the
Closing, each Releasing Person hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any Action, or commencing or causing to be
commenced, any Action of any kind against the Seller or its Affiliates, based
upon any matter purported to be released hereby. Notwithstanding anything herein
to the contrary, the releases and restrictions set forth herein shall not apply
to any claims a Releasing Person may have against any party pursuant to the
terms and conditions of this Agreement or any Ancillary Document.

 



8

 



 

ARTICLE IX
SURVIVAL AND INDEMNIFICATION

 

9.1 Survival. All representations and warranties of the Purchaser contained in
this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second (2nd)
anniversary of the Closing Date; provided, however, that the representations and
warranties contained in Section 4.1 (Authorization; Binding Agreement) shall
survive indefinitely. Additionally, Fraud Claims against the Purchaser shall
survive indefinitely. If written notice of a claim for breach of any
representation or warranty has been given before the applicable date when such
representation or warranty no longer survives in accordance with this Section
9.1, then the relevant representations and warranties shall survive as to such
claim, until the claim has been finally resolved. All covenants, obligations and
agreements of the Purchaser contained in this Agreement (including all schedules
and exhibits hereto and all certificates, documents, instruments and
undertakings furnished pursuant to this Agreement), including any
indemnification obligations, shall survive the Closing and continue until fully
performed in accordance with their terms. For the avoidance of doubt, a claim
for indemnification under any subsection of Section 9.2 other than clauses (i)
or (ii) thereof may be made at any time.

 

9.2 Indemnification by the Purchaser. Subject to the terms and conditions of
this Article IX, from and after the Closing, the Purchaser and its respective
successors and assigns (with respect to any claim made under this Section 9.2,
the “Indemnifying Parties”) will jointly and severally indemnify, defend and
hold harmless the Seller and its Affiliates and their respective officers,
directors, managers, employees, successors and permitted assigns (with respect
to any claim made under this Section 9.2, the “Indemnified Parties”) from and
against any and all losses, Actions, Orders, Liabilities, damages (including
consequential damages), diminution in value, Taxes, interest, penalties, Liens,
amounts paid in settlement, costs and expenses (including reasonable expenses of
investigation and court costs and reasonable attorneys’ fees and expenses), (any
of the foregoing, a “Loss”) paid, suffered or incurred by, or imposed upon, any
Indemnified Party to the extent arising in whole or in part out of or resulting
directly or indirectly from (whether or not involving a Third Party Claim): (i)
the breach of any representation or warranty made by the Purchaser set forth in
this Agreement or in any certificate delivered by the Purchaser pursuant to this
Agreement; (ii) the breach of any covenant or agreement on the part of the
Purchaser set forth in this Agreement or in any certificate delivered by the
Purchaser pursuant to this Agreement; (iii) any Action by Person(s) who were
holders of equity securities of the Seller, including options, warrants,
convertible debt or other convertible securities or other rights to acquire
equity securities of the Seller, prior to the Closing arising out of the sale,
purchase, termination, cancellation, expiration, redemption or conversion of any
such securities; or (iv) any Fraud Claims.

 



9

 

 

9.3 Limitations and General Indemnification Provisions.

 

(a) Solely for purposes of determining the amount of Losses under this Article
IX (and, for the avoidance of doubt, not for purposes of determining whether
there has been a breach giving rise to the indemnification claim), all of the
representations, warranties and covenants set forth in this Agreement (including
the disclosure schedules hereto) or any Ancillary Document that are qualified by
materiality or words of similar import or effect will be deemed to have been
made without any such qualification.

 

(b) No investigation or knowledge by an Indemnified Party its Representatives of
a breach of a representation, warranty, covenant or agreement of an Indemnifying
Party shall affect the representations, warranties, covenants and agreements of
the Indemnifying Party or the recourse available to the Indemnified Parties
under any provision of this Agreement, including this Article IX, with respect
thereto.

 

(c) The amount of any Losses suffered or incurred by any Indemnified Party shall
be reduced by the amount of any insurance proceeds paid to the Indemnified Party
or any Affiliate thereof as a reimbursement with respect to such Losses (and no
right of subrogation shall accrue to any insurer hereunder, except to the extent
that such waiver of subrogation would prejudice any applicable insurance
coverage), net of the costs of collection and the increases in insurance
premiums resulting from such Loss or insurance payment.

 

9.4 Indemnification Procedures.

 

(a) In order to make a claim for indemnification hereunder, the Seller must
provide written notice (a “Claim Notice”) of such claim to the Indemnifying
Parties, which Claim Notice shall include (i) a reasonable description of the
facts and circumstances which relate to the subject matter of such
indemnification claim to the extent then known and (ii) the amount of Losses
suffered by the Indemnified Party in connection with the claim to the extent
known or reasonably estimable (provided, that the Seller may thereafter in good
faith adjust the amount of Losses with respect to the claim by providing a
revised Claim Notice to Indemnifying Parties).

 



10

 

 

(c) In the case of any claim for indemnification under this Article IX arising
from a claim of a third party (including any Governmental Authority) (a “Third
Party Claim”), the Seller must give a Claim Notice with respect to such Third
Party Claim to the Indemnifying Parties promptly (but in no event later than
thirty (30) days) after the Indemnified Party’s receipt of notice of such Third
Party Claim; provided, that the failure to give such notice will not relieve the
Indemnifying Party of its indemnification obligations except to the extent that
the defense of such Third Party Claim is materially and irrevocably prejudiced
by the failure to give such notice. The Indemnifying Parties will have the right
to defend and to direct the defense against any such Third Party Claim, at its
expense and with counsel selected by Indemnifying Parties, unless (i) the
Indemnifying Parties fails to acknowledge fully to the Seller the obligations of
the Indemnifying Parties to such Indemnified Party within twenty (20) days after
receiving notice of such Third Party Claim or contests, in whole or in part, its
indemnification obligations therefor or (ii) at any time while such Third Party
Claim is pending, (A) there is a conflict of interest between the Indemnifying
Parties and the Seller in the conduct of such defense, (B) the applicable third
party alleges a Fraud Claim or (C) such claim is criminal in nature, could
reasonably be expected to lead to criminal proceedings, or seeks an injunction
or other equitable relief against the Indemnified Parties. If the Indemnifying
Parties elects, and is entitled, to compromise or defend such Third Party Claim,
it will within twenty (20) days (or sooner, if the nature of the Third Party
Claim so requires) notify the Seller of its intent to do so, and Indemnifying
Parties and the Indemnified Party will, at the request and expense of
Indemnifying Parties, cooperate in the defense of such Third Party Claim. If
Indemnifying Parties elects not to, or at any time is not entitled under
this Section 9.4 to, compromise or defend such Third Party Claim, fails to
notify the Seller of its election as herein provided or refuses to acknowledge
or contests its obligation to indemnify under this Agreement, the Seller may
pay, compromise or defend such Third Party Claim. Notwithstanding anything to
the contrary contained herein, the Indemnifying Parties will have no
indemnification obligations with respect to any such Third Party Claim which is
settled by the Indemnified Party or the Seller without the prior written consent
of Indemnifying Parties (which consent will not be unreasonably withheld,
delayed or conditioned); provided, however, that notwithstanding the foregoing,
the Indemnified Party will not be required to refrain from paying any Third
Party Claim which has matured by a final, non-appealable Order, nor will it be
required to refrain from paying any Third Party Claim where the delay in paying
such claim would result in the foreclosure of a Lien upon any of the property or
assets then held by the Indemnified Party or where any delay in payment would
cause the Indemnified Party material economic loss. The Indemnifying Parties’
right to direct the defense will include the right to compromise or enter into
an agreement settling any Third Party Claim; provided, that no such compromise
or settlement will obligate the Indemnified Party to agree to any settlement
that requires the taking or restriction of any action (including the payment of
money and competition restrictions) by the Indemnified Party other than the
execution of a release for such Third Party Claim and/or agreeing to be subject
to customary confidentiality obligations in connection therewith, except with
the prior written consent of the Seller (such consent to be withheld,
conditioned or delayed only for a good faith reason). Notwithstanding the
Indemnifying Parties’ right to compromise or settle in accordance with the
immediately preceding sentence, Indemnifying Parties may not settle or
compromise any Third Party Claim over the objection of the Seller; provided,
however, that consent by the Seller to settlement or compromise will not be
unreasonably withheld, delayed or conditioned. The Seller will have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Parties’ right to direct the defense.

 



11

 

 

(d) With respect to any direct indemnification claim that is not a Third Party
Claim, the Indemnifying Parties will have a period of thirty (30) days after
receipt of the Claim Notice to respond thereto. If Indemnifying Parties does not
respond within such thirty (30) days, Indemnifying Parties on behalf of
Indemnifying Parties will be deemed to have accepted responsibility for the
Losses set forth in such Claim Notice subject to the limitations on
indemnification set forth in this Article IX and will have no further right to
contest the validity of such Claim Notice. If Indemnifying Parties responds
within such thirty (30) days after the receipt of the Claim Notice and rejects
such claim in whole or in part, the Seller will be free to pursue such remedies
as may be available under this Agreement, any Ancillary Documents or applicable
Law.

 

9.5 Exclusive Remedy. From and after the Closing, except with respect to Fraud
Claims related to the negotiation or execution of this Agreement or claims
seeking injunctions or specific strict performance, indemnification pursuant to
this Article IX shall be the sole and exclusive remedy for the Parties with
respect to matters arising under this Agreement of any kind or nature, including
for any misrepresentation or breach of any warranty, covenant, or other
provision contained in this Agreement or in any certificate or instrument
delivered pursuant to this Agreement or otherwise relating to the subject matter
of this Agreement, including the negotiation and discussion thereof.

 

 

ARTICLE X
MISCELLANEOUS

 

10.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

If to the Company: TD Holdings, Inc.   Address:   25th Floor, Block C, Tairan
Building   No. 31 Tairan 8th Road, Futian District   Shenzhen, Guangdong,
People’s Republic of China   Attn: Renmei Ouyang,   Chief Executive Officer    

 

With a copy to: Hunter Taubman Fischer & Li LLC   800 Third Avenue, Suite 2800  
New York, New York 10023   Attn: Joan Wu, Esq.     If to the Seller: HC High
Summit Holding Limited   Address:   Address:160 Greentree Drive, Suite 101,  
Dover DE 19904, County of Kent, United States   Attn: Renmei Ouyang     If to
the Subsidiary: HC High Summit Limited   Room 1907, 19/F, Lee Garden One,   33
Hysan Avenue, Causeway Bay, Hong Kong   Attn: Long Yi     If to the Purchaser:
Vision Loyal Limited   Address:   Unit A&B, 14/F., Blk4 Golden Dragon Industrial
  Centre, 182-190 Tai Lin Pai Rd., Kwai Chung, NT,   Hong Kong   Attn: Cathy Pan

 



12

 

 

10.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser and the Seller, and any assignment without such consent shall be
null and void; provided that no such assignment shall relieve the assigning
Party of its obligations hereunder.

 

10.3 Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any Person that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.

  

10.4 Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 10.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 10.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute; the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules (the “AAA Procedures”) of the
American Arbitration Association (the “AAA”). Any party involved in such Dispute
may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

 



13

 

 

10.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof.

 

10.6 Specific Performance. Each Party acknowledges that the rights of each Party
to consummate the transactions contemplated hereby are unique, recognizes and
affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity and may be brought in any federal or state
court in New York County, State of New York.

 

10.7 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

10.8 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser and the Seller.

 

10.9   Waiver. The Purchaser on behalf of itself and its Affiliates and the
Seller on behalf of itself, the Subsidiary and its Affiliates, may in its sole
discretion (i) extend the time for the performance of any obligation or other
act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy in the
representations and warranties by such other non-Affiliated Party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
by such other non-Affiliated Party with any covenant or condition contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. 

 



14

 

 

10.10   Entire Agreement. This Agreement and the documents or instruments
referred to herein, including any exhibits, annexes and schedules attached
hereto, which exhibits, annexes and schedules are incorporated herein by
reference, embody the entire agreement and understanding of the Parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein or the documents or instruments
referred to herein, which collectively supersede all prior agreements and the
understandings among the Parties with respect to the subject matter contained
herein.

 

10.11   Interpretation. The table of contents and the Article and Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the Parties and shall not in any way affect the
meaning or interpretation of this Agreement. In this Agreement, unless the
context otherwise requires: (a) any pronoun used in this Agreement shall include
the corresponding masculine, feminine or neuter forms, and words in the
singular, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (d) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (e) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (f) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (g) the term “or” means “and/or”; (h) any reference to the
term “ordinary course” or “ordinary course of business” shall be deemed in each
case to be followed by the words “consistent with past practice”; (i) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; (j) except as otherwise indicated, all references in this
Agreement to the words “Section,” “Article”, “Schedule”, “Exhibit” and “Annex”
are intended to refer to Sections, Articles, Schedules, Exhibits and Annexes to
this Agreement; and (k) the term “Dollars” or “$” means United States dollars.
Any reference in this Agreement to a Person’s directors shall including any
member of such Person’s governing body and any reference in this Agreement to a
Person’s officers shall including any Person filling a substantially similar
position for such Person. Any reference in this Agreement or any Ancillary
Document to a Person’s shareholders shall include any applicable owners of the
equity interests of such Person, in whatever form. The Parties have participated
jointly in the negotiation and drafting of this Agreement. Consequently, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement. To the extent that
any Contract, document, certificate or instrument is represented and warranted
to by the Subsidiary to be given, delivered, provided or made available by the
Subsidiary, in order for such Contract, document, certificate or instrument to
have been deemed to have been given, delivered, provided and made available to
the Purchaser or its Representatives, such Contract, document, certificate or
instrument shall have been posted to the electronic data site maintained on
behalf of the Subsidiary for the benefit of the Purchaser and its
Representatives and the Purchaser and its Representatives have been given access
to the electronic folders containing such information. 

 

10.12   Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

ARTICLE XI
DEFINITIONS

 

11.1   Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 



15

 

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the other agreements, certificates and
instruments to be executed or delivered by any of the parties hereto in
connection with or pursuant to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

  

“Subsidiary’s Charters” means the incorporation documents of the Subsidiary, as
amended and effective.

  

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

  

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent (10%) or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive ten percent (10%) or more of the
profits, losses, or distributions of the Controlled Person; (b) an officer,
director, general partner, partner (other than a limited partner), manager, or
member (other than a member having no management authority that is not a 10%
Owner) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 



16

 

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotations.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Organizational Documents” means, with respect to the Purchaser, the Purchaser
Charter, and with respect to any other Party, its Certificate of Incorporation
and Bylaws or similar organizational documents, in each case, as amended.

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

17

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

Purchaser       Vision Loyal Limited         By: /s/ Cathy Pan   Name:   Cathy
Pan   Title: Director  

 



18

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

Seller       HC High Summit Holding Limited       By: /s/ Renmei Ouyang  
Name:   Renmei Ouyang   Title: CEO and Director  

 

19

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

Subsidiary       HC High Summit Limited       By: /s/ Long Yi   Name:   Long Yi
  Title: Director  

 

20

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

The Company       TD Holdings, Inc.       By: /s/ Renmei Ouyang   Name:   Renmei
Ouyang   Title: Chief Executive Officer  

 

 

21



 

 